Citation Nr: 1017025	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-31 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
amputation of the distal right (major) ring finger.

2.  Entitlement to service connection for nerve damage, right 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active service from December 1970 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

As a procedural matter, in an April 2006 rating decision, the 
RO denied service connection for nerve damage to the right 
hand and granted an increased rating for amputation of the 
fifth right distal ring finger.  In May 2006, the Veteran 
disagreed.  In August 2006, the RO issued a statement of the 
case (SOC) and recharacterized the issue as an increased 
rating for amputation with neuropathic pain.  

In October 2006, he appealed.  A reasonable reading of the 
appeal was that he disagreed with both issues; however, a 
June 2009 supplemental statement of the case (SSOC) listed 
only service connection for nerve damage.  The most recent 
informal brief presentation from the representative again 
separated the issues into increased rating for amputation and 
service connection for nerve damage.

Given the favorable grant of benefits for nerve damage to the 
right hand, the posture of the claim (whether as direct 
service connection, secondary to the amputation, or as part 
and parcel of an already service-connected amputation) is of 
little consequence.  However, for purposes of this decision, 
the Board will consider the issue of nerve damage as part and 
parcel of an already service-connected disability.  
Nonetheless, there is no prejudice to the Veteran in 
adjudicating the claim at this time.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Veterans Claims Court held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  

In this case, the record shows that the appellant is 
unemployed and has been unemployed for some time.  However, 
nothing in the record suggests that his unemployment is 
related to the problems with his amputated ring finger or 
right hand. Therefore, Rice is not applicable and the issue 
of TDIU is not before the Board.  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  An amputation of the right ring finger does not include 
metacarpal resection with more than one-half of bone lost.

3.  Neuropathic pain has been associated with the distal 
amputation of the right ring finger.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating 
for an amputation of the distal right (major) ring finger 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code (DC) 
5155 (2009).

2.  The criteria for a separate 10 percent rating, but no 
more, for damage to the right ulnar and median nerve have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.20, 4.124a, DCs 8715, 8716 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted 
during the time frame addressed in this decision.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Increased Rating for Amputation

The Veteran is seeking an increased rating for an amputation 
of the right ring finger, which is currently rated as 10 
percent disabling.  The evidence shows that he is right-hand 
dominant.  In order to warrant the next-higher, the evidence 
must show metacarpal resection with more than one-half of the 
bone lost (for both the major and minor side).

In a January 2006 VA examination, the amputation was noted to 
be of the proximal portion of the right distal finger and did 
not include the distal interphalanges joint (DIP).  In other 
words, the amputation did not extend past the most distal 
finger joint and, by definition, does not involve metacarpal 
resection.  Thus, the current manifestations do not more 
nearly approximate the criteria for a 20 percent rating.  As 
such, a higher rating is not warranted under DC 5155.

The Board has also considered other potentially applicable 
diagnostic codes, including DC 5227 for ankylosis of the ring 
finger.  However, a noncompensable rating is the highest 
available for ankylosis, favorable or unfavorable.  
Similarly, while limitation of motion has been shown, 
limitation of motion of the ring finger is noncompensable 
under DC 5230.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
but as noted, a compensable rating is not available for 
limitation of motion or ankylosis of the or ring finger.  The 
Court has held that there is no basis for a rating higher 
than the maximum scheduler rating for additional limitation 
of motion due to pain or functional loss under these 
provisions.  See VAOPGCPREC 36- 97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Under these circumstances, 38 
C.F.R. §§ 4.40, 4.45 and DeLuca are not for application.

The Board further notes that there is no indication of muscle 
involvement; the injury involves the tip of the ring finger.  
Therefore, a separate compensable rating or a higher rating 
for a muscle injury is not warranted.

The Board has also considered the Veteran's statements that 
his disability is worse than currently evaluated.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disability according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's right ring finger disability has been provided 
by the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Separate Rating for Nerve Damage

Next, the Veteran asserts that he experiences nerve pain in 
his right hand due to the amputation of his right ring 
finger.  As noted in the Introduction, the Board will 
consider whether he is entitled to a separate compensable 
rating for neurological involvement.

In a January 2006 VA examination report, the Veteran reported 
symptoms of pain.  The examiner noted there was decreased 
dexterity and strength in the right hand.  Pushing, pulling, 
twisting, probing and touching were mildly affected.  
Grasping and writing were moderately affected.  

In a July 2006 VA examination report, the Veteran reported 
symptoms of stiffness, paresthesias, pain, and impaired 
coordination.  He also reported numbness, tingling and aching 
pain radiating up to the wrist and that he was unable to 
grasp objects and twist knobs.  The examiner noted that the 
distal ulna and the median nerves were affected.  

Examination showed there was no muscle atrophy, no abnormal 
muscle tone or bulk, no tremors, tics or other abnormal 
movements, and no joint was affected by the nerve disorder.  
A diagnosis of neuropathic pain associated to the distal 
portion of the fourth distal phalange secondary to amputation 
of distal end of finger was entered.  The examiner noted 
there was nerve dysfunction with neuralgia.  

Based on the above, the Board finds that a 10 percent rating, 
but no more, for neuralgia of the ulnar and median nerves is 
warranted.  Of note, the Veteran has complained of pain; 
however, no abnormal muscle involvement has been shown.  
Therefore, a "mild" incomplete paralysis has been 
demonstrated and a 10 percent rating is warranted.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds that the record reflects that 
the Veteran has not required frequent periods of 
hospitalization as his medical care is on an outpatient 
basis.  Moreover, he is not employed but the evidence does 
not show that his unemployment is due to his service-
connected disability.  

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

As to the claim for nerve damage, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered as to 
this issue.  

With respect to the issue for an increased rating, a letter 
satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in January 2006, prior 
to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.
 
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  The Board also finds that the VA 
examinations were adequate for adequate for evaluation 
purposes.  The examiners reviewed the history, established 
clinical findings, and presented reasons for the opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for an amputation of the 
distal right (major) ring finger is denied.

A separate 10 percent rating, but no more for nerve damage, 
right hand, is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


